Exhibit 99.1 4th Quarter 2007 • Press Release •Three and twelve months ended October 31, 2007 TD Bank Financial Group Reports Strong Fourth Quarter, Excellent Fiscal 2007 TD Bank Financial Group’s audited Consolidated Financial Statements (including Notes to the Consolidated Financial Statements) for the year ended October 31, 2007 and accompanying Management’s Discussion and Analysis is available at www.td.com. FULL YEAR FINANCIAL HIGHLIGHTS • Reported diluted earnings per share1 for fiscal 2007 were $5.48 compared with $6.34 for fiscal 2006. • Adjusted diluted earnings per share2 for fiscal 2007 were $5.75 compared with $4.66 for fiscal 2006. • Reported net income was $3,997 million for fiscal 2007, compared with $4,603 million for fiscal 2006. • Adjusted net income was $4,189 million for fiscal 2007, compared with $3,376 million for fiscal 2006. FOURTH QUARTER FINANCIAL HIGHLIGHTS compared with the fourth quarter a year ago: • Reported diluted earnings per share1 were $1.50, up 44% from $1.04. • Adjusted diluted earnings per share2 were $1.40, up 17% from $1.20. • Reported net income was $1,094 million, compared with $762 million. • Adjusted net income was $1,021 million, compared with $875 million. FOURTH QUARTER ADJUSTMENTS (ITEMS OF NOTE) The fourth quarter reported diluted earnings per share figures above include the following items of note: • A gain of $135 million after tax (19 cents per share) related to the estimated value of the shares the Bank received in Visa Inc. in exchange for its membership interest in Visa Canada Association as part of the Visa global restructuring. • A general loan loss provision release of $39 million after tax (5 cents per share) based on revised loss rate factors, utilizing internal experience in alignment with Basel II methodology. • Amortization of intangibles of $99 million after tax (14 cents per share), compared with $87 million after tax (12 cents per share) in the fourth quarter last year. • A loss of $2 million after tax due to the change in fair value of credit default swaps hedging the corporate loan book, compared with a loss of $8 million after tax (1 cent per share) in the fourth quarter last year. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1 Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2 Adjusted earnings and reported results referenced in this News Release are explained in detail on page 5 under the “How the Bank Reports” section. The items of note include the Bank’s amortization of intangible assets. TORONTO, November 29, 2007 - TD Bank Financial Group (TDBFG or the Bank) today announced its financial results for the fourth quarter ended October 31, 2007. TDBFG saw broad-based contributions from all its business segments, which led to strong overall financial performance. The Bank today also released its 2007 audited Consolidated Financial Statements and Management’s Discussion and Analysis. “A strong fourth quarter financial performance wrapped up a tremendous 2007. For the year, all TDBFG businesses posted double-digit earnings growth,” said Ed Clark, TD Bank Financial Group President and Chief Executive Officer. “This quarter demonstrated the ongoing strength of our domestic businesses and good progress in our U.S. operations,”
